     Case 1:20-cv-01386-NONE-BAM Document 18 Filed 09/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   ASHLEY ANN YAMADA,                                       Case No. 1:20-cv-01386-NONE-BAM
10                        Plaintiff,                          ORDER RE STIPULATION FOR
                                                              EXTENSION OF TIME
11           v.
                                                              (Doc. 17)
12   KILOLO KIJAKAZI,1 Acting
     Commissioner of Social Security,
13
                          Defendant.
14

15

16           On September 14, 2021, the parties filed a stipulation for a 30-day extension of time for

17   Plaintiff to file an Opening Brief. (Doc. 17.) Pursuant to the Scheduling Order, the Court allows

18   a single thirty-day extension of time by stipulation of the parties without Court approval. (Doc.

19   5.) The Court acknowledges the parties’ stipulation that “Plaintiff shall have a 30-day extension

20   of time, from October 12, 2021 to November 12, 2021, for Plaintiff to serve on defendant with

21   PLAINTIFF’S OPENING BRIEF.” (Doc. 17 at 1.) All other deadlines in the Court’s Scheduling

22   Order are extended accordingly.
     IT IS SO ORDERED.
23

24       Dated:      September 15, 2021                               /s/ Barbara     A. McAuliffe                _
                                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27   1
        Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of
     the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the
28   defendant in this suit.
                                                             1
